ON PETITION FOR CERTIFICATION.To the Appellate Division, Superior Court:A petition for certification of the judgment in A-004825-15 having been submitted to this Court, and the Court having considered the same;It is ORDERED that the petition for certification is granted limited to the issues of whether the Consumer Fraud Act is applicable to this sale of a custom-built tow truck and whether the Appellate Division erred by failing to address whether plaintiff established the elements of a claim under the Consumer Fraud Act.